In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                   No. 07-19-00221-CR
                               ________________________


                           FRANCISCO LLAMAS, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE


                            On Appeal from the 47th District Court
                                    Potter County, Texas
       Trial Court No. 66,587-A (Counts I, II & III); Honorable Dan L. Schaap, Presiding


                                         July 17, 2019

                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Francisco Llamas, proceeding pro se, appeals from the trial court’s

purported denial of his Motion for Free Copy of Court Reporter’s Record. We dismiss the

appeal for want of jurisdiction.
       In 2014, Appellant was convicted of three counts of sexual assault of a child1 and

sentenced to three concurrent twenty-year sentences. Appellant did not appeal his

convictions.      On December 20, 2018, Appellant filed a motion with the trial court

requesting a free copy of the reporter’s record for the purpose of preparing an application

for writ of habeas corpus. By letter of January 3, 2019, the trial court notified Appellant

that it had received the motion but would not entertain the request for a free record “in the

absence of a showing of a particularized need for the record.” On June 18, 2019,

Appellant filed a notice of appeal with this court from “the final order dismissing motion

for free copy of court reporter’s record entered on 3rd day of January 2019,” and a motion

for an extension of time to file the notice of appeal.


       In a criminal case, a defendant has the right to appeal “a judgment of guilt or other

appealable order.” See TEX. R. APP. P. 25.2(a)(2). An order is only appealable where

specifically authorized by a statutory or constitutional provision. See Ragston v. State,

424 S.W.3d 49, 52 (Tex. Crim. App. 2014); Abbott v. State, 271 S.W.3d 694, 696–97

(Tex. Crim. App. 2008) (“The standard for determining jurisdiction is not whether the

appeal is precluded by law, but whether the appeal is authorized by law.”).


       Here, the trial court has not issued an order denying Appellant’s Motion for Free

Copy of Court Reporter’s Record. Instead, it has refused to rule on the motion. Even if

the trial court had signed an order denying Appellant’s motion, the denial of a motion to

obtain a free record is not an appealable order. Self v. State, 122 S.W.3d 294, 294-95

(Tex. App.—Eastland 2003, no pet.) (holding that an appellate court has no jurisdiction



       1   TEX. PENAL CODE ANN. § 22.011(a)(2)(A) (West 2019).

                                                   2
over an appeal from an order denying a request for a free copy of the record unless the

request is presented in conjunction with a timely-filed appeal).


        Because Appellant has not presented this court with an appealable order, we are

without jurisdiction to grant Appellant any relief.2                Accordingly, we deny Appellant’s

motion for an extension of time to file a notice of appeal as moot and dismiss the appeal

for want of jurisdiction.



                                                                    Per Curiam

Do not publish.




        2 Appellant may be entitled to relief from the trial court’s refusal to rule on the Motion for Free Copy
of Court Reporter’s Record by filing a petition for writ of mandamus pursuant to Rule of Appellate Procedure
52.3.

                                                       3